Citation Nr: 1506483	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for numbness of the bilateral upper and lower extremities.

6.  Entitlement to service connection for arthritis of the bilateral hand.

7.  Entitlement to service connection for a liver condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of service connection for headaches, hypertension, a heart condition, and a bilateral eye condition are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has a current disability manifesting as numbness of the bilateral upper and lower extremities, or a current diagnosis of the bilateral hands, or a current diagnosis of a liver condition or a disability manifesting as pain in the liver.





CONCLUSION OF LAW

The criteria for service connection of a bilateral upper and lower extremity disability, a bilateral hand disability, and a liver condition have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In March 2009, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claims.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  Records of treatment from the Asheville and Salisbury VA Medical Centers (VAMCs) were not received, however, he was notified of this in January 2014.  He was not notified in the March 2014 Statement of the Case (SOC) that records from the Columbia VAMC were not received.  

He has also been provided with VA examinations to in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

He has not been provided examinations in regard to arthritis of the bilateral hands, numbness of all extremities, or his liver, and the Board finds examinations are not required.  An examination will be provided when there is (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidentiary requirement for element (3) is low.  Id.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, there is no evidence showing a current diagnosis of a liver condition or a condition manifesting as numbness of the extremities.  The record does not show nor suggest that the pain he associated with his liver or the numbness of his arms and legs, mentioned in his February 2009 claim, has been persistent or recurrent.  Rather, it appears that the list of symptoms provided with his claim was an example of what he has experienced over the years, which he attributed to his sarcoidosis.  There have been no additional statements regarding these symptoms, and they are not found in his medical records.  Further, none of the evidence suggests a relationship to active duty service, except for the fact that he has filed a claim to service connect these disabilities.  VA is not required to schedule an examination for a medical nexus opinion merely as a matter of course.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters, 601 F.3d at 1278.  Examinations pertaining to complications resulting from sarcoidosis have been performed.  The Board, however, does not find that separate examinations addressing liver or neurological conditions are required as the McLendon standards are not met.  McLendon, supra.

There is also no current diagnosis of arthritis in either of his hands.  Further, there is nothing in the record to suggest an injury to the hands during service.  Indeed, the Veteran does not so allege, and instead mentioned a post-service employment injury to the hand that led to his alleged arthritis in his initial claim.  See Statement dated in October 2008, accompanying the February 2009 claim.  An examination of the hands is not required as there is no indication that any symptoms in the hand are related to service.  Id.  

The Board finds the Veteran has been accorded ample opportunity to present evidence and argument in support of his claims, which he has done.  See 38 C.F.R. § 3.103 (2014).  He has declined the opportunity to testify at a personal hearing.  Accordingly, the Board will address the issues on appeal.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection requires evidence showing (1) the Veteran has the claimed disability or, that he had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Bilateral upper and lower extremity numbness

The Veteran alleges that he has numbness of the bilateral upper and lower extremities as a result of his service-connected sarcoidosis.

The July 2011 VA examination for neurological abnormalities was normal.  The examiner noted that the Veteran had no evidence of peripheral nerve involvement.  The February 2014 VA examination found no neurological involvement due to sarcoidosis.

His VA treatment records do not reflect persistent or recurrent symptoms of numbness of any extremity, and he has not so alleged in communications with VA. 

Based on the foregoing, the Board does not find service connection warranted because the Veteran does not have a current diagnosis of a disability manifesting with numbness of any extremity.  38 U.S.C.A. § 1110 (West 2014); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Veteran is competent to describe his symptoms, but the record does not show he had these complaints during the appeal period, and he does not so allege.  

As service connection cannot be granted without a current disability, or a disability that was diagnosed while the claim was pending, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Arthritis of the bilateral hands

The Veteran alleged an injury to the hands while working at a boat manufacturer, which caused arthritis in his hands.  The record shows that he had an employment-related left hand injury in June 2005.  He underwent physical therapy of the hand following this incident.

Records from the Social Security Administration (SSA) indicate he is disabled for purposes of receiving SSA benefits due to limited range of motion of the left hand, which was attributed to the June 2005 injury.  

None of his records show an injury or diagnosis of the right hand.

Accordingly, as the evidence does not show a current disability of the right hand, or any relationship to service for either hand, service connection must be denied.  Shedden, supra.

Liver condition

The Veteran alleges he has pain in the ribcage area due to his liver, which he says is a symptom of his sarcoidosis.  

The July 2011 VA examination shows that his liver was not enlarged.  Liver panels taken in December and November 2013 were normal.  The February 2014 VA examination found no other organ involvement resulting from sarcoidosis.  A review of his records does not reveal complaints of pain in the liver area or due to his liver.

Based on the foregoing, the Board does not find service connection warranted because the Veteran does not have a current diagnosis of a liver condition or a disability manifesting as pain in the liver.  38 U.S.C.A. § 1110 (West 2014); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Veteran is competent to describe his symptoms, but the record does not show he had these complaints during the appeal period, and he does not so allege.  Further, he has not been shown to have the training or expertise to competently opine that pain in the ribcage originated in the liver.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   

As service connection cannot be granted without a current disability, or a disability that was diagnosed while the claim was pending, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

The claims of entitlement to service connection for a numbness of the bilateral upper and lower extremities, for arthritis of the bilateral hands, and for a liver condition are denied.


REMAND

The Veteran's STRs suggest clinical treatment at the 130th Station Hospital for his sarcoidosis.  The Veteran alleges he was diagnosed with hypertension in the early 1970's; therefore any additional inpatient and clinical STRs could be vital to his claim.  An additional effort should be made to locate records from service.  Further, the record shows that he started treatment at the Hampton VAMC in February 1972, right after separation from service, but there are few records from that time period.  On remand, a search of archived VA treatment records from the 1970's must be conducted.  

He should also be provided an examination for an opinion on whether hypertension is related to service.

The Veteran's claims for a heart condition and for headaches appear to be intertwined with his hypertension.  The record reveals that episodes of heart "fluttering" and chest pain have been attributed to uncontrolled hypertension.  His complaints of headaches have also been linked to hypertension.  As hypertension is being remanded for further development, so too must these claims that may be connected.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, an information sheet submitted by the Veteran shows that headaches may be caused by sarcoidosis.  The VA examinations of record addressing sarcoidosis do not address headaches.

Finally, the Veteran should be provided with a VA examination for his eyes.  He has alleged symptoms resulting from sarcoidosis, which is not shown by the record.  However, he does have current diagnoses of branch retinal vein occlusion and cystoid macular edema in the right eye and bilateral cataracts.  His STRs show that he entered service with normal vision but required prescription glasses during, and that he complained of his eyes watering after prolonged reading.  An examination should be conducted for an opinion as to whether there is a direct relationship to service.

Accordingly, the case is REMANDED for the following action:

1.  Make a request for records of inpatient or clinical treatment at the 130th Station Hospital, mentioned in a December 1970 STR.

2.  Attempt to obtain a copy of VA treatment records from the 1970's, which may be archived.  The Veteran reported having treatment at the Hampton VAMC starting from February 1972.  Ensure that any special request in regard to possibly archived records is made.

3.  After receipt of additional records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension incepted during service or within the year following separation from service (by January 1973), or is related to an incident or disease from service.  The examiner is asked to review the claims file and to provide an opinion that cites to evidence in the record and medically accepted knowledge.

4.  If hypertension is found to be related to service, schedule the Veteran for an appropriate examination for an opinion as to whether it is as likely as not (50 percent or greater probability) that headaches or any heart diagnosis are caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease or condition) by hypertension.  The examiner is asked to review the claims file and to provide an opinion that cites to evidence in the record and medically accepted knowledge.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any eye diagnosis is related to service.  The Veteran is diagnosed with branch retinal vein occlusion and cystoid macular edema in the right eye and bilateral cataracts.  The examiner is asked to review the claims file and to provide an opinion that cites to evidence in the record and medically accepted knowledge.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


